Exhibit 10

 

 

October 3, 2005

 

Family Dollar Stores, Inc.

10401 Monroe Road

Matthews, NC 28105

 

Re:                               Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

SECTION 1.   Initial Shares; Seller’s Initial Hedge.

 

(a)                                  Bank of America, N.A. (the “Seller”) will
sell to Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
the Company will purchase from the Seller for settlement on October 4, 2005 (the
“Purchase Date”), 10,000,000 shares (the “Initial Shares”) of common stock, par
value $0.10 per share, of the Company (the “Common Stock”) at a purchase price
(the “Purchase Price”) equal to the number of the Initial Shares multiplied by
$19.97.  Such sale shall be effected in accordance with the Seller’s customary
procedures.

 

(b)                                 In connection with its purchase of the
Initial Shares, and in addition to the payment of the Purchase Price, the
Company will pay on the Purchase Date a brokerage fee of $0.02 per Initial Share
to Banc of America Securities LLC (“BAS”), which is registered as a broker and a
dealer under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(c)                                  Following the Purchase Date, the Seller
shall establish the Seller’s initial hedge of the price and market risk of the
transactions contemplated hereby as a result of the Cap Price (the “Seller’s
Initial Hedge”) (it being understood that the Seller’s Initial Hedge shall not
include the sale and purchase of the Initial Shares pursuant to
Section 1(a) above).  Subject to Section 7(b) below, upon the completion of the
Seller’s Initial Hedge, the Seller shall determine the Cap Price, the Hedge
Execution Price and the Premium in the manner set forth below based on the
Seller’s Initial Hedge, and shall deliver to the Company a supplemental terms
notice substantially in the form of Annex C hereto (the “Supplemental Terms
Notice”) within two Business Days following the completion of the Seller’s
Initial Hedge.

 

(d)                                 In addition, in consideration of the terms
contained in this Letter Agreement, the Company hereby agrees to pay the Premium
to the Seller on the Premium Payment Date specified in the Supplemental Terms
Notice, subject to Section 7(b) below.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Definitions.

 

As used in this Letter Agreement, the following terms shall have the following
meanings:

 

“Announcement Date” means the date of first public announcement of any corporate
event involving the Company or the Common Stock that, in the determination of
the Calculation Agent, is, as of such date, or becomes at any date subsequent to
such date but on or prior to the last day of the Averaging Period, a Friendly
Transaction, or the first date of public announcement by the Company that the
Company is engaged in discussions with another party concerning a potential
Friendly Transaction or is considering strategic alternatives that, if
consummated, would be or include a Friendly Transaction (as determined by the
Calculation Agent in its reasonable discretion).

 

“Averaging Period” means the period of consecutive Trading Days commencing on
the first Trading Day immediately following the Trade Date and ending on the
date exactly five months after the Trade Date; provided that the Seller may, in
its absolute discretion, accelerate the last day of the Averaging Period to any
Trading Day on or after December 16, 2005 upon written notice to the Company (it
being understood that such notice may be given on the same date that the Seller
elects to be the last day of the Averaging Period).

 

“Average Purchase Price” means the arithmetic average of the Daily Average
Prices for all Trading Days during the Averaging Period.

 

“BAS” has the meaning specified in Section 1(b).

 

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law or regulation to close in The City of New York.

 

“Calculation Agent” means BAS.

 

“Cap Fair Market Value” means the fair market value on the Measurement Date, as
determined by the Calculation Agent, of a call option, written by the Seller,
with a settlement amount equal to the excess, if any, of the product of 0.50 and
the Repurchase Cost (calculated without regard to the proviso to the definition
thereof) over the product of 5,000,000 and the Cap Price, and a settlement date
equal to the date that the Calculation Agent, in its good faith reasonable
discretion, as of the Measurement Date, expects will be the last day of the
Averaging Period.

 

“Cap Price” means the price per share specified as such in the Supplemental
Terms Notice, which shall be equal to 115% of the Hedge Execution Price.

 

“Common Stock” has the meaning specified in Section 1(a).

 

“Company” has the meaning specified in Section 1(a).

 

“Daily Average Price” means (i) for any Trading Day in the Averaging Period, the
Reported VWAP for such Trading Day minus $0.28 or (ii) for any Trading Day in
the Valuation Period, the dollar volume weighted average price per share of
Common Stock for that Trading Day based on transactions executed by the Seller
or its designated affiliate during that Trading Day in connection with the
settlement of this Letter Agreement.

 

2

--------------------------------------------------------------------------------


 

“Designee” has the meaning specified in Section 15.

 

“Exchange” means, at any time, the principal national securities exchange or
automated quotation system, if any, on which the Common Stock is listed or
quoted at such time.

 

“Exchange Act” has the meaning specified in Section 1(b).

 

“Federal Funds Rate” means, for any day, the rate on such day for Federal Funds,
as published by Bloomberg and found by pressing the following letters “FEDSOPEN”
followed by pressing the <Index> key and pressing the following letters “HP”
followed by pressing the <Go> key; provided that if any such day is not a New
York Banking Day, the Federal Funds Rate for such day shall be the Federal Funds
Rate for the immediately preceding New York Banking Day.

 

“Friendly Transaction” means any Merger Event or Tender Offer that is approved,
agreed to or recommended by the Company or its board of directors, or negotiated
by the Company or any authorized representative of the Company, including
without limitation (i) any transaction involving the merger of the Company with
or into any third party and (ii) any transaction in which the Company or its
board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise) and does not recommend that its
shareholders reject such transaction.

 

“Hedge Execution Price” means the price per share specified as such in the
Supplemental Terms Notice, which shall be equal to the net volume weighted
average price per share at which the Seller executes the Seller’s Initial Hedge,
as determined by the Calculation Agent.

 

“Initial Shares” has the meaning specified in Section 1(a).

 

“ISDA Definitions” means the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc.

 

“Make-Whole Payment Shares” has the meaning specified in Section 5(c).

 

“Maximum Deliverable Number” means 30,000,000, subject to adjustment pursuant to
Section 7(a).

 

“Measurement Date” means the tenth Business Day prior to the Announcement Date.

 

“Merger Event” has the meaning specified in the ISDA Definitions.  For purposes
of the ISDA Definitions, the Shares are shares of Common Stock, the Issuer is
the Company, the Merger Date shall be deemed to be the Announcement Date and the
final Valuation Date shall be deemed to be the last day of the Averaging Period.

 

“New York Banking Day” means any day except for a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed.

 

“Payment Shares” means Restricted Payment Shares or Make-Whole Payment Shares.

 

“Premium” means the amount specified as such in the Supplemental Terms Notice,
which shall be an amount equal to the product of (i) 5,000,000 multiplied by
(ii) the Hedge Execution Price multiplied by (iii) 1.27%.

 

3

--------------------------------------------------------------------------------


 

“Premium Payment Date” means the date specified as such in the Supplemental
Terms Notice, which shall be the third Business Day following the completion of
the Seller’s Initial Hedge.

 

“Private Placement Agreement” has the meaning specified in Section 6(a)(iii).

 

“Purchase Date” has the meaning specified in Section 1(a).

 

“Purchase Price” has the meaning specified in Section 1(a).

 

“Refund Shares” has the meaning specified in Section 5(a)(i)(A).

 

“Regulation M” means Regulation M under the Exchange Act.

 

“Remaining Scheduled Days” means the scheduled number of Trading Days remaining
in the Averaging Period or the Valuation Period as of the time of any suspension
of the Averaging Period or the Valuation Period, as the case may be.

 

“Reported VWAP” means, for any Trading Day, the dollar volume weighted average
price per share of Common Stock for that Trading Day based on transactions
executed during that Trading Day on the Exchange, excluding (i) transactions
that do not settle regular way, (ii) opening transactions (regular way) reported
in the consolidated system, (iii) transactions effected during the 10 minutes
before the scheduled close of trading on the Exchange and 10 minutes before the
scheduled close of the primary trading session in the market where the
transaction is effected and (iv) and transactions on such day that do not
satisfy the requirements of Rule 10b-18(b)(3) under the Exchange Act (in each
case as determined by the Calculation Agent), as reported on Bloomberg
Page ”FDO.N <Equity> AQR SEC” (or any successor thereto) or, in the event such
price is not so reported on such Trading Day for any reason, as reasonably
determined by the Calculation Agent.

 

“Repurchase Cost” means the product of (i) the Average Purchase Price multiplied
by (ii) the number of Initial Shares; provided, that if such sum is greater than
the product of the Cap Price and the number of the Initial Shares, then the
Repurchase Cost shall be the sum of (x) the Cap Price multiplied by 5,000,000
plus (y) the Repurchase Cost calculated without regard to this proviso
multiplied by 0.50.

 

“Requirements” has the meaning specified in Section 3(b).

 

“Restricted Payment Shares” has the meaning specified in Section 5(a)(ii).

 

“Restricted Share Amount” means the quotient of (i) the absolute value of the
Settlement Amount divided by (ii) the Restricted Share Value of a Restricted
Payment Share.

 

“Restricted Share Value” means, with respect to any Restricted Payment Shares or
Make-Whole Payment Shares, 95% of the value thereof per share to the Seller,
determined by the Calculation Agent by commercially reasonable means.

 

“Rule 10b-18” means Rule 10b-18 under the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning specified in Section 1(a).

 

4

--------------------------------------------------------------------------------


 

“Seller’s Initial Hedge” has the meaning specified in Section 1(c).

 

“Seller’s Short Position” means, at any time, the number of shares of Common
Stock constituting the Seller’s theoretical net short position in relation to
the transactions contemplated by this Letter Agreement at such time, as
determined by the Calculation Agent.

 

“Settlement Amount” means an amount equal to (i) the Purchase Price minus
(ii) the Repurchase Cost, subject to adjustment as provided in Section 7(b).

 

“Settlement Balance” has the meaning specified in Section 5(c).

 

“Settlement Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close.  A Settlement Day
“corresponds” to a Trading Day if it is the day for settlement of regular way
transactions for equity securities entered into on the Exchange on that Trading
Day.

 

“Share Amount” means, for any Trading Day, the quotient of (i) the product of
(A) the Valuation Fraction multiplied by (B) the absolute value of the
Settlement Amount, divided by (ii) the Daily Average Price for that Trading Day.

 

“Supplemental Terms Notice” has the meaning specified in Section 1(c).

 

“Tender Offer” has the meaning specified in the ISDA Definitions.  For purposes
of the ISDA Definitions, the Issuer is the Company.

 

“Trade Date” means the date of completion of the Seller’s Initial Hedge (as
determined by the Seller in good faith).

 

“Trading Day” means any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Company on any national securities exchange has not been
suspended and (iii) during which there has not been, in the Calculation Agent’s
judgment, a material limitation in the trading of Common Stock.

 

“Valuation Fraction” means a fraction, the numerator of which is one and the
denominator of which is the number of Trading Days in the Valuation Period.

 

“Valuation Period” means, in the case of settlement pursuant to Sections
5(a)(i)(A) or 5(a)(ii)(A), the period commencing on the first Trading Day
immediately following the final day of the Averaging Period.  The number of
Trading Days in the Valuation Period shall be determined by the Seller in its
discretion and notified to the Company by the Seller prior to the commencement
of the Valuation Period.  Without limiting the generality of Section 3(b), in
the case of settlement pursuant to Section 5(a)(i)(A), the number of Trading
Days in the Valuation Period shall be a number of Trading Days that the Seller
reasonably expects, based on information provided to the Seller by the Company
and readily available market information, will result in Share Amounts for each
Trading Day during the Valuation Period that will be less than or equal to the
maximum number of shares of Common Stock that the Company could have purchased
on such Trading Day in compliance with the conditions set forth in Rule 10b-18. 
For the avoidance of doubt, if the Company elects either to receive a cash
payment pursuant to Section 5(a)(i)(B) or make a cash payment pursuant to
Section 5(a)(ii)(B), there will be no Valuation Period.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.  Seller Purchases.

 

(a)                                  The Initial Shares may be sold short to the
Company.  It is understood that during the Averaging Period the Seller will
purchase shares of Common Stock in connection with this Letter Agreement, which
shares may be used to cover all or a portion of such short sale and, if the
Settlement Amount is greater than zero, during the Valuation Period the Seller
will purchase shares of Common Stock to fulfill its obligations to deliver
Refund Shares to the Company pursuant to Section 5(a)(i).  Such purchases will
be conducted independently of the Company.  The timing of such purchases by the
Seller, the number of shares purchased by the Seller on any day, the price paid
per share of Common Stock pursuant to such purchases and the manner in which
such purchases are made, including without limitation whether such purchases are
made on any securities exchange or privately, shall be within the absolute
discretion of the Seller.  The Seller shall effect such purchases of Common
Stock as well as purchases relating to the establishment of the Seller’s Initial
Hedge (it being understood that for these purposes such purchases shall not be
deemed to include any purchases made by the Seller in connection with dynamic
hedge adjustments of the Seller’s exposure to the transactions contemplated
hereby as a result of any equity optionality contained in such transactions) in
a manner that would, if the Seller were the Company or an affiliated purchaser
of the Company, be subject to the safe harbor provided by Rule 10b-18(b) or
otherwise in a manner that the Seller reasonably believes is in compliance with
applicable requirements.  For this reason, the Company shall, at least one day
prior to the first day of the Averaging Period, notify the Seller of the total
number of shares of Common Stock purchased in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) by or
for the Company or any of its affiliated purchasers during each of the four
calendar weeks preceding the first day of the Averaging Period and during the
calendar week in which the first day of the Averaging Period occurs
(“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being used as
defined in Rule 10b-18), which notice shall be substantially in the form set
forth as Appendix B hereto.  It is the intent of the parties that this
transaction comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the
Exchange Act, and the parties agree that (i) this Letter Agreement shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and (ii) they
shall take no action that results in this transaction not so complying with such
requirements.  Without limiting the generality of the preceding sentence, the
Company acknowledges and agrees that (A) the Company does not have, and shall
not attempt to exercise, any influence over how, when or whether the Seller
effects any purchases of Common Stock in connection with this Letter Agreement,
(B) during the period beginning on (but excluding) the date of this Letter
Agreement and ending on the last day of the Valuation Period, if any, neither
the Company nor its officers or employees shall, directly or indirectly,
communicate any information regarding the Company or the Common Stock to any
employee of the Seller or its affiliates involved in trading the Common Stock in
connection with the transactions contemplated hereby, who currently include the
individuals specified in Annex A hereto, (C) the Company is entering into this
Letter Agreement in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act and (D) the Company will not alter
or deviate from this Letter Agreement or enter into or alter a corresponding
hedging transaction with respect to the Common Stock.  The Company also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Letter Agreement must be effected in accordance with the requirements of
Rule 10b5-1(c) under the Exchange Act.  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which the Company or any officer or director of the
Company is aware of any material nonpublic information regarding the Company or
the Common Stock.

 

6

--------------------------------------------------------------------------------


 

(b)                                 In the event that the Seller reasonably
determines that it is appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by the Seller, and including without limitation Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E under the Exchange Act,
“Requirements”), for the Seller to refrain from purchasing Common Stock or to
purchase fewer than the number of shares of Common Stock that the Seller would
otherwise purchase on any Trading Day during the Averaging Period or, if the
Settlement Amount is greater than zero, the Valuation Period, then the Seller
may, in its discretion, elect that the Averaging Period or the Valuation Period,
as the case may be, be suspended as appropriate with regard to any
Requirements.  The Seller shall notify the Company upon the exercise of the
Seller’s rights pursuant to this Section 3(b) and shall subsequently notify the
Company on the day the Seller believes that the circumstances giving rise to
such exercise have changed.  If the Averaging Period or the Valuation Period is
suspended by the Seller pursuant to this Section 3(b), at the end of such
suspension the Seller shall determine the number of Trading Days remaining in
the Averaging Period or the Valuation Period, as the case may be, which number
shall not exceed the Remaining Scheduled Days as of the time of such suspension.

 

(c)                                  The Company agrees that neither the Company
nor any of its affiliates or agents shall take any action that would cause
Regulation M to be applicable to any purchases of Common Stock, or any security
for which the Common Stock is a reference security (as defined in Regulation M),
by the Company or any of its affiliated purchasers (as defined in Regulation M)
during the Averaging Period or, if the Settlement Amount is greater than zero,
the Valuation Period.

 

(d)                                 From the date hereof through the last day of
the Averaging Period or, if the Settlement Amount is greater than zero, through
the last day of the Valuation Period, the Company shall (i) notify the Seller
prior to the opening of trading in the Common Stock on any day on which the
Company makes, or expects to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any merger, acquisition, or similar
transaction involving a recapitalization relating to the Company (other than any
such transaction in which the consideration consists solely of cash and there is
no valuation period), (ii) promptly notify the Seller following any such
announcement that such announcement has been made, and (iii) promptly deliver to
the Seller following the making of any such announcement a certificate
indicating (A) the Company’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) the Company’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction.  In addition, the Company shall promptly notify the Seller of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.  The Company acknowledges that any such public
announcement may cause the Averaging Period or Valuation Period, as the case may
be, to be suspended pursuant to Section 3(b).  Accordingly, the Company
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 3(a).

 

SECTION 4.  Company Purchases.

 

Without the prior written consent of the Seller, the Company shall not, and
shall cause its affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any shares of Common Stock (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security

 

7

--------------------------------------------------------------------------------


 

convertible into or exchangeable for shares of Common Stock during the period
beginning on, and including, the Purchase Date and ending on, and including, the
date all payments or deliveries of shares pursuant to Section 5 below have been
made.  During such time, any purchases of Common Stock (or any security
convertible into or exchangeable for shares of Common Stock) by the Company
shall be made through BAS, which is an affiliate of the Seller, pursuant to a
letter substantially in the form of Appendix A hereto and subject to such
conditions as the Seller shall impose, and shall be in compliance with
Rule 10b-18 or otherwise in a manner that the Company and the Seller believe is
in compliance with applicable requirements (including, without limitation,
Rule 10b-5, Regulation 13D-G and Regulation 14E under the Exchange Act). 
Notwithstanding the foregoing, the Seller acknowledges that directors, officers
and employees of the Company shall be entitled, in their discretion, to exercise
stock options granted by the Company pursuant to existing equity compensation
plans without restriction or obligation to the Seller or BAS hereunder.

 

SECTION 5.  Purchase Price Adjustment and Settlement.

 

(a)                                  After the expiration of the Averaging
Period,

 

(i)                                     if the Settlement Amount is greater than
zero, as an adjustment to the Purchase Price, the Company shall elect either for

 

(A)                         the Seller to transfer to the Company, for no
additional consideration, a number of shares of Common Stock equal to the sum of
the Share Amounts for each of the Trading Days in the Valuation Period (the
“Refund Shares”) in the manner provided in Section 5(b), or

 

(B)                           the Seller to make a cash payment to the Company
in immediately available funds in an amount equal to the Settlement Amount on
the Settlement Day corresponding to the last Trading Day of the Averaging
Period, and

 

(ii)                                  if the Settlement Amount is less than
zero, as an adjustment to the Purchase Price, the Company shall elect to

 

(A)                         transfer to the Seller, for no additional
consideration, a number of shares of Common Stock, which will not be registered
for resale, equal to the Restricted Share Amount (the “Restricted Payment
Shares”) on the Settlement Day corresponding to the last Trading Day of the
Averaging Period in the manner provided in Section 5(b), and any Make-Whole
Payment Shares as provided in Section 5(c), or

 

(B)                           make a cash payment to the Seller in immediately
available funds in an amount equal to the absolute value of the Settlement
Amount on the Settlement Day corresponding to the last Trading Day of the
Averaging Period.

 

The Company shall give written notice to the Seller not later than 10 Trading
Days prior to the then scheduled last Trading Day of the Averaging Period of the
Company’s election, if the Settlement Amount is greater than zero, for the
Seller to deliver Refund Shares or make a cash payment or, if the Settlement
Amount is less than zero, for the Company to deliver Payment Shares or to make a
cash payment.  Once made, such election will be irrevocable.  If the Company
fails to make such an election by the election deadline, the Company shall have
been deemed to have elected to receive or

 

8

--------------------------------------------------------------------------------


 

deliver, as the case may be, a cash payment.  If the Company elects to deliver
Payment Shares pursuant to this Section 5(a)(ii), the Calculation Agent shall
have the right to adjust the Settlement Amount to compensate the Seller for its
cost of funds at the Federal Funds Rate during the Valuation Period.

 

(b)                                 Delivery of Refund Shares or Restricted
Payment Shares shall be made as follows:

 

(i)                                     if Refund Shares are to be transferred
to the Company, the Seller shall deliver the shares to the Company on the fourth
Settlement Day following the last day of the Valuation Period, and

 

(ii)                                  if Restricted Payment Shares are to be
transferred to the Seller, on the Settlement Day corresponding to the last
Trading Day in the Averaging Period, the Company shall deliver to the Seller a
number of Restricted Payment Shares equal to the Restricted Share Amount, and
the Company shall deliver any additional Make-Whole Payment Shares as provided
in Section 5(c).

 

(c)                                  If Restricted Payment Shares are delivered
in accordance with Section 5(b)(ii), on the last Trading Day of the Averaging
Period a balance (the “Settlement Balance”) shall be established with an initial
balance equal to the absolute value of the Settlement Amount.  Following the
delivery of Restricted Payment Shares or any Make-Whole Payment Shares, Seller
shall sell all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner.  At the end of each Trading Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
95% of the aggregate proceeds received by Seller upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares.  If, on any Trading Day,
all Restricted Payment Shares and Make-Whole Payment Shares have been sold and
the Settlement Balance has not been reduced to zero, the Company shall
(i) deliver to Seller or as directed by Seller on the Settlement Day
corresponding to such Trading Day an additional number of Shares (the
“Make-Whole Payment Shares”) equal to (x) the Settlement Balance as of such
Trading Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares or (ii) promptly deliver to Seller cash in an amount equal to the then
remaining Settlement Balance.  This provision shall be applied successively
until either the Settlement Balance is reduced to zero or the aggregate number
of Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number.

 

SECTION 6.  Payment Shares.

 

(a)                                  The Company may only deliver Restricted
Payment Shares pursuant to Section 5(a)(ii)(A) and Make-Whole Payment Shares
pursuant to Section 5(c) subject to satisfaction of the following conditions:

 

(i)                                     all Restricted Payment Shares and
Make-Whole Payment Shares shall be delivered to the Seller (or any affiliate of
the Seller designated by the Seller) pursuant to the exemption from the
registration requirements of the Securities Act provided by
Section 4(2) thereof;

 

(ii)                                  BAS, the Seller and any potential
purchaser of any such shares from the Seller (or any affiliate of the Seller
designated by the Seller) identified by BAS or the Seller shall have been
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to the Company customary in scope for private
placements of equity securities (including, without limitation, the right to
have made

 

9

--------------------------------------------------------------------------------


 

available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them); and

 

(iii)                               an agreement (a “Private Placement
Agreement”) shall have been entered into between the Company and the Seller (or
any affiliate of the Seller designated by the Seller) in connection with the
private placement of such shares by the Company to the Seller (or any such
affiliate) and the private resale of such shares by the Seller (or any such
affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to the Seller, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, the
Seller and its affiliates, and shall provide for the payment by the Company of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for the Seller, and shall contain representations,
warranties and agreements of the Company reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.

 

If the Settlement Amount is less than zero and the Company has elected to
deliver Restricted Payment Shares and any of the above conditions is not
satisfied as of the last Trading Day of the Averaging Period and on each date
when any Make-Whole Payment Shares are to be delivered, the Company shall, in
lieu of delivery of the Restricted Payment Shares or such Make-Whole Payment
Shares, as the case may be, make a cash payment to the Seller in immediately
available funds in an amount equal to the absolute value of the Settlement
Amount or the then remaining Settlement Balance, as the case may be, in either
case on the second Settlement Day following the date when such delivery would
have otherwise been required and shall reimburse the Seller for all reasonable
out-of-pocket expenses it incurs in connection with the anticipated delivery of
the Restricted Payment Shares or the Make-Whole Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof.

 

(b)                   If the Company elects to deliver Restricted Payment Shares
pursuant to Section 5(a)(ii)(A) above, the Company shall not take or cause to be
taken any action that would make unavailable either (i) the exemption set forth
in Section 4(2) of the Securities Act for the sale of any Restricted Payment
Shares or Make-Whole Payment Shares by the Company to the Seller or (ii) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Restricted Payment Shares and Make-Whole
Payment Shares by the Seller.

 

(c)                    If the Settlement Amount is less than zero and the
Company elects to deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(A), then, if necessary, the Company shall use its best efforts
to cause the number of authorized but unissued shares of Common Stock to be
increased to an amount sufficient to permit the Company to fulfill its
obligations under Section 5 above.

 

(d)                   The Company expressly agrees and acknowledges that the
public disclosure of all material information relating to the Company is within
the Company’s control.

 

(e)                    Notwithstanding the provisions of Section 5(a) above, if
the Company has elected to deliver any Payment Shares hereunder, the Company
shall not be required to deliver more than the Maximum Deliverable Number of
shares of Common Stock as Payment Shares hereunder.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.  Adjustment of Terms.

 

(a)                                  In the event (i) of any corporate event
involving the Company or the Common Stock (including, without limitation, a
stock split, stock dividend, bankruptcy, insolvency, reorganization, Merger
Event, Tender Offer, rights offering, recapitalization, spin-off or issuance of
any securities convertible or exchangeable into shares of Common Stock), or the
announcement of any such corporate event, (ii) the Seller determines, in its
reasonable discretion, that it is unable or it is impracticable to establish,
re-establish, substitute or maintain a hedge of its position in respect of the
transactions contemplated by this Letter Agreement or (iii) the Seller
determines, in its reasonable discretion, that it is unable to borrow Common
Stock at a rebate rate greater than or equal to zero basis points per annum,
then, in each case, the terms of the transaction (including, without limitation,
the number of Trading Days in the Averaging Period, any Daily Average Price, the
Cap Price and the Settlement Amount) described herein shall be subject to
adjustment by the Calculation Agent as in the exercise of its good faith
judgment, applying commercially reasonable standards, it deems appropriate under
the circumstances (including, without limitation, adjustments to account for the
economics of and changes in the price or volatility of the Common Stock
following the announcement of any such corporate event).

 

(b)                                 In the event that the Calculation Agent
determines that an Announcement Date has occurred, then, in addition to any
adjustments effected pursuant to Section 7(a), (i) the definition of Repurchase
Cost shall be amended by deleting the proviso thereto, effective as of the
Announcement Date, and (ii) if the Announcement Date occurs during the Averaging
Period, the Settlement Amount shall be increased by an amount equal to the
forward value on the last day of the Averaging Period of the Cap Fair Market
Value, as reasonably determined by the Calculation Agent.  In addition, in the
event that the Calculation Agent determines prior to the date the Supplemental
Terms Notice is executed that the Announcement Date for a Friendly Transaction
has occurred, then the parties shall not be obligated to execute the
Supplemental Terms Notice and the Company shall not be obligated to pay the
Premium to the Seller.

 

(c)                                  Notwithstanding the authority provided to
the Calculation Agent in subsections (a) and (b) of this Section 7, in the event
of a corporate event (such as certain reorganizations, mergers, or other similar
events) in which all holders of Common Stock may receive consideration other
than the common equity securities of the continuing or surviving entity, the
adjustments referred to in such subsection shall permit the Company to satisfy
its settlement obligations hereunder by delivering the consideration received by
holders of Common Stock upon such corporate event, in such proportions as in the
exercise of its good faith judgment the Calculation Agent deems appropriate
under the circumstances.

 

SECTION 8.  Governing Law; Waiver of Jury Trial.

 

(a)                                  THIS LETTER AGREEMENT SHALL BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.  The parties hereto irrevocably submit to the
non-exclusive jurisdiction of the Federal and state courts located in the
Borough of Manhattan, in the City of New York in any suit or proceeding arising
out of or relating to this Letter Agreement or the transactions contemplated
hereby.

 

(b)                                 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------


 

SECTION 9.  Assignment and Transfer.

 

The rights and duties under this Letter Agreement may not be assigned or
transferred by the Company or the Seller without the prior written consent of
the other party, such consent not to be unreasonably withheld.

 

SECTION 10.  No Condition of Confidentiality.

 

The Seller and the Company hereby acknowledge and agree that the Seller has
authorized the Company to disclose this Letter Agreement and the transactions
contemplated hereby to any and all persons, and there are no express or implied
agreements, arrangements or understandings to the contrary, and the Seller
hereby waives any and all claims to any proprietary rights with respect to this
Letter Agreement and the transactions contemplated hereby, and authorizes the
Company to use any information that the Company receives or has received with
respect to this Letter Agreement and the transactions contemplated hereby in any
manner.

 

SECTION 11.  Calculations.

 

The Calculation Agent shall make all calculations, applying commercially
reasonable standards, in respect of this Letter Agreement.

 

SECTION 12.  Representations, Warranties and Agreements of the Company.

 

The Company represents and warrants to, and agrees with, the Seller as follows:

 

(a)                                  The Company acknowledges and agrees that it
is not relying, and has not relied, upon the Seller or any affiliate of the
Seller with respect to the legal, accounting, tax or other implications of this
Letter Agreement and that it has conducted its own analyses of the legal,
accounting, tax and other implications hereof.  The Company further acknowledges
and agrees that neither the Seller nor any affiliate of the Seller has acted as
its advisor in any capacity in connection with this Letter Agreement or the
transactions contemplated hereby.  The Company is entering into this Letter
Agreement with a full understanding of all of the terms and risks hereof
(economic and otherwise), has adequate expertise in financial matters to
evaluate those terms and risks and is capable of assuming (financially and
otherwise) those risks.

 

(b)                                 The Company has all corporate power and
authority to enter into this Letter Agreement and to consummate the transactions
contemplated hereby.  This Letter Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles.

 

(c)                                  If Payment Shares are delivered pursuant to
Section 5(a)(ii), such Payment Shares, when delivered, shall have been duly
authorized and shall be duly and validly issued, fully paid and nonassessable
and free of preemptive or similar rights, and such delivery shall pass title
thereto free and clear of any liens or encumbrances.

 

(d)                                 The Company is not entering into this Letter
Agreement to facilitate a distribution of the Common Stock (or any security
convertible into or exchangeable for Common Stock) or in connection with a
future issuance of securities.

 

12

--------------------------------------------------------------------------------


 

(e)                                  The Company is not entering into this
Letter Agreement to create actual or apparent trading activity in the Common
Stock (or any security convertible into or exchangeable for Common Stock) or to
raise or depress or otherwise manipulate the price of the Common Stock (or any
security convertible into or exchangeable for Common Stock).

 

(f)                                    The execution and delivery by the Company
of, and the compliance by the Company with all of the provisions of, this Letter
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or any other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, nor will such action result in any violation of the
provisions of the Certificate of Incorporation or By-laws or other constitutive
documents of the Company or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their respective properties.

 

(g)                                 On the Purchase Date and on each day to and
including the final day of the Valuation Period (i) the assets of the Company at
their fair valuation exceed the liabilities of the Company, including contingent
liabilities, (ii) the capital of the Company is adequate to conduct the business
of the Company and (iii) the Company has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

(h)                                 Except as otherwise contemplated by
(i) below, no consent, approval, authorization, order, registration,
qualification or filing of or with any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties is required for the execution and delivery by the Company
of, and the compliance by the Company with all the terms of, this Letter
Agreement or the consummation by the Company of the transactions contemplated
hereby.

 

(i)                                     The Company has made, and shall use its
best efforts during the Averaging Period and the Valuation Period (if any) to
make, all filings, if any, required to be made by it with the Securities and
Exchange Commission, any securities exchange or any other regulatory body with
respect to the transactions contemplated hereby.

 

(j)                                     As of the date hereof and as of the
date, if any, that the Company elects to transfer any Payment Shares to the
Seller or for the Seller to transfer any Refund Shares to the Company, (i) none
of the Company and its officers and directors is, or will be, as the case may
be, aware of any material nonpublic information regarding the Company or the
Common Stock and (ii) all reports and other documents filed by the Company with
the Securities and Exchange Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not or will not, as the case may be, contain any untrue statement
of a material fact or any omission of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(k)                                  The Company has publicly disclosed on
August 19, 2005 its intention to institute a program for the acquisition of
shares of Common Stock.

 

(l)                                     In the event that the Seller or the
Calculation Agent or any of their affiliates becomes involved in any capacity in
any action, proceeding or investigation brought by

 

13

--------------------------------------------------------------------------------


 

or against any person in connection with any matter referred to in this Letter
Agreement, the Company shall reimburse the Seller or the Calculation Agent or
such affiliate for its reasonable legal and other out-of-pocket expenses
(including the cost of any investigation and preparation) incurred in connection
therewith within 30 days of receipt of notice of such expenses, provided,
however, that the Seller or the Calculation Agent or such affiliate shall
reimburse the Company for any payments made by the Company pursuant to this
provisions in the event it shall be finally judicially determined that such
action, proceeding or investigation results primarily from the gross negligence
or bad faith or breach by the Seller or the Calculation Agent of any of the
covenants or obligations hereunder, and shall indemnify and hold the Seller or
the Calculation Agent or such affiliate harmless on an after-tax basis against
any losses, claims, damages or liabilities to which the Seller or the
Calculation Agent or such affiliate may become subject in connection with any
such action, proceeding or investigation, except to the extent that any such
loss, claim or damage shall be finally judicially determined to have resulted
primarily from the gross negligence or bad faith or breach by the Seller or the
Calculation Agent of any of the covenants or obligations hereunder.  If for any
reason the foregoing indemnification is unavailable to the Seller or the
Calculation Agent or such affiliate or insufficient to hold it harmless other
than by reason of the gross negligence or bad faith or breach by the Seller or
the Calculation Agent of any of the covenants or obligations hereunder, then the
Company shall contribute to the amount paid or payable by the Seller or the
Calculation Agent or such affiliate as a result of such losses, claims, damages
or liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Seller or the
Calculation Agent or such affiliate on the other hand in the matters
contemplated by this Letter Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Seller or the Calculation Agent or such affiliate on the
other hand in the matters contemplated by this Letter Agreement but also the
relative fault of the Company and the Seller or the Calculation Agent or such
affiliate with respect to such losses, claims, damages or liabilities and any
other relevant equitable considerations.  The relative benefits received by the
Company, on the one hand, and the Seller or the Calculation Agent or such
affiliate, on the other hand, shall be in the same proportion as the Purchase
Price bears to the brokerage fee referred to in Section 1(b).  The
reimbursement, indemnity and contribution obligations of the Company under this
Section 12(l) shall be in addition to any liability that the Company may
otherwise have, shall extend upon the same terms and conditions to the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of the Seller or the Calculation Agent and their affiliates and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Seller or the Calculation
Agent, any such affiliate and any such person.  The Company also agrees that
neither the Seller, the Calculation Agent nor any of such affiliates, partners,
directors, officers, agents, employees or controlling persons shall have any
liability to the Company for or in connection with any matter referred to in
this Letter Agreement except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Company result from the gross negligence
or bad faith of the Seller or the Calculation Agent or a breach by the Seller or
the Calculation Agent of any of its covenants or obligations hereunder.  The
foregoing provisions shall survive any termination or completion of this Letter
Agreement.

 

(m)                               For the avoidance of doubt, the parties agree
that the commissions incorporated in the definitions of Share Amount and
Restricted Share Value and in Section 5(c) above are commercially reasonable
fees for BAS’s activities in connection with Settlement under Section 5.

 

(n)                                 The parties hereto agree and acknowledge
that the Seller is a “financial institution” within the meaning of
Section 101(22) of Title 11 of the United States Code (the “Bankruptcy Code”). 
The parties hereto further agree and acknowledge that this Letter

 

14

--------------------------------------------------------------------------------


 

Agreement is either (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, in which case each payment and delivery
pursuant to Section 5 is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and that the Seller is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 546(e) and
555 of the Bankruptcy Code, or (ii) a “swap agreement,” as such term is defined
in Section 101(53B) of the Bankruptcy Code, in which case each party is a “swap
participant,” as such term is defined in Section 101(53C) of the Bankruptcy
Code, and that the Seller is entitled to the protections afforded by, among
other sections, Section 362(b)(17), 546(g) and 560 of the Bankruptcy Code.

 

(o)                                 On each date during the Averaging Period on
which the Company pays an ordinary cash dividend to holders of Common Stock, the
Company shall pay to the Seller, by wire transfer of immediately available U.S.
dollars, an amount equal to the product of (i) $0.095 and (ii) the Seller’s
Short Position as of the opening of trading on the Exchange on the third Trading
Day immediately preceding the record date for such ordinary cash dividend.

 

(p)                                 The Company will not (i) alter the amount
per share or frequency of its ordinary cash dividend on the Common Stock or
(ii) declare any dividend other than an ordinary cash dividend on the Common
Stock, in either case that affects any dividend for which the ex-dividend date
occurs from and including the date of this Letter Agreement through and
including the last day of the Averaging Period.

 

(q)                                 The Company accepts and agrees to be bound
by the contractual terms and conditions as set forth in the Supplemental Terms
Notice.  Upon receipt of the Supplemental Terms Notice, the Company shall
promptly execute and return such Supplemental Terms Notice to the Seller;
provided that the Company’s failure to so execute and return the Supplemental
Terms Notice shall not affect the binding nature of the Supplemental Terms
Notice, and the terms set forth therein shall be binding on the Company to the
same extent, and with the same force and effect, as if the Company had executed
a written version of the Supplemental Terms Notice.

 

(r)                                    The Company and the Seller agree and
acknowledge that (i) the transactions contemplated by this Letter Agreement will
be entered into in reliance on the fact that this Letter Agreement and the
Supplemental Terms Notice form a single agreement between the Company and the
Seller, and the Seller would not otherwise enter into such transactions,
(ii) this Letter Agreement, as supplemented by the Supplemental Terms Notice, is
a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (iii) the Supplemental Terms Notice, regardless of whether
the Supplemental Terms Notice is transmitted electronically or otherwise,
constitutes a “confirmation in writing sufficient to indicate that a contract
has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iv) this Letter
Agreement constitutes a prior “written contract”, as set forth in
Section 5-701(b)(1)(b) of the General Obligations Law, and each party hereto
intends and agrees to be bound by this Letter Agreement, as supplemented by the
Supplemental Terms Notice.

 

(s)                                  The Company and the Seller further agree
and acknowledge that this Letter Agreement, as supplemented by the Supplemental
Terms Notice, constitutes a contract “for the sale or purchase of a security”,
as set forth in Section 8-113 of the Uniform Commercial Code of New York.

 

SECTION 13.  Acknowledgments and Agreements With Respect To Hedging and Market
Activity.

 

(a)                                  The Company acknowledges and agrees that:

 

15

--------------------------------------------------------------------------------


 

(i)                                     During the Averaging Period and, if
applicable, the Valuation Period, the Seller and its affiliates may buy or sell
shares of Common Stock or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the transactions contemplated by this Letter
Agreement;

 

(ii)                                  The Seller and its affiliates also may be
active in the market for the Common Stock other than in connection with hedging
activities in relation to the transactions contemplated by this Letter
Agreement;

 

(iii)                               The Seller shall make its own determination
as to whether, when or in what manner any hedging or market activities in the
Company’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Daily
Average Price and Reported VWAP; and

 

(iv)                              Any market activities of the Seller and its
affiliates with respect to the Common Stock may affect the market price and
volatility of the Common Stock, as well as the Daily Average Price and Reported
VWAP, each in a manner that may be adverse to the Company.

 

(b)                                 Each of the Company and the Seller agrees
that Non-Reliance as set forth in Section 13.1 of the ISDA Definitions,
Agreements and Acknowledgments Regarding Hedging Activities as set forth in
Section 13.2 of the ISDA Definitions and Additional Acknowledgments as set forth
in Section 13.4 of the ISDA Definitions shall be deemed to be Applicable to the
transactions contemplated by this Letter Agreement as if this Letter Agreement
were a confirmation that was governed by, and incorporated, such Sections of the
ISDA Definitions; provided that Section 13.2 of the ISDA Definitions shall not
be deemed to be Applicable in respect of any representation of the Seller in
this Letter Agreement (including, for the avoidance of doubt, in any
Supplemental Terms Notice) relating to the establishment of the Seller’s Initial
Hedge.

 

SECTION 14.  Notices.

 

Unless otherwise specified, notices under this contract may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
notice information below must be made in writing.

 

(a)                                  If to the Company:

 

Family Dollar Stores, Inc.

10401 Monroe Road

Matthews, NC 28105

Attn:  Jim Kelly

Telephone:  (704) 814-3354
Facsimile:  (704) 841-1401

 

with a copy to:

 

Janet Kelly, General Counsel

Telephone:  (704) 849-4727
Facsimile:  (704) 841-1401

 

16

--------------------------------------------------------------------------------


 

(b)                                 If to the Seller:

 

Bank of America, N.A.
Equity Derivatives Group
c/o Banc of America Securities LLC
9 W. 57th Street
New York, NY 10019
Attn:  Christopher Hutmaker
Telephone: (212) 583-8142
Facsimile: (212) 230-8343

 

SECTION 15.  Designation of Affiliate for Transactions in Common Stock.

 

The Seller may designate any of its affiliates (the “Designee”) to deliver or
take delivery, as the case may be, and otherwise perform its obligations to
deliver or take delivery of, as the case may be, any shares of Common Stock in
respect of the transactions contemplated by this Letter Agreement, and the
Designee may assume such obligations and the obligations of the Seller under
this Letter Agreement with respect to such shares of Common Stock.  Such
designation shall not relieve the Seller of any of its obligations hereunder. 
Notwithstanding the previous sentence, if the Designee shall have performed the
obligations of the Seller hereunder, then the Seller shall be discharged of its
obligations to the Company to the extent of such performance.  In addition, the
parties acknowledge and agree that every time that the Seller is described in
this Letter Agreement as buying, selling or otherwise transacting with third
parties in the Common Stock, such buying, selling or transacting may be
conducted by the Seller or one or more of its affiliates.

 

SECTION 16.  Equity Rights.

 

The Seller acknowledges and agrees that this Letter Agreement is not intended to
convey to it rights with respect to this transaction that are senior to the
claims of common stockholders in the event of the Company’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during the Company’s bankruptcy to any claim
arising as a result of a breach by the Company of any of its obligations under
this Letter Agreement.  For the avoidance of doubt, the parties acknowledge that
this Letter Agreement is not secured by any collateral that would otherwise
secure the obligations of the Company herein under or pursuant to any other
agreement.

 

17

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and returning to us
the enclosed duplicate of this Letter Agreement.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Eric P. Hambleton

 

 

 

Name:

Eric P. Hambleton

 

 

Title:

Authorized Signatory

 

Acknowledged and agreed to as of
the date first above written,

 

FAMILY DOLLAR STORES, INC.

 

 

By:

/s/ Howard R. Levine

 

 

Name:

Howard R. Levine

 

 

Title:

Chairman of the Board and CEO

 

 

18

--------------------------------------------------------------------------------


 

ANNEX A

 

Chris Hutmaker

 

Chip Gibbs

 

Jake Mendelsohn

 

Steve Hunsberger

 

Dmitry Genkin

 

Soo-Il Lee

 

Sean Groenewald

 

Yury Mulman

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

[Date]

 

Family Dollar Stores, Inc.

10401 Monroe Road

Matthews, NC 28105

 

Re:                               Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

Reference is made to the Overnight Share Repurchase Letter Agreement between you
and Bank of America, N.A. dated as of October 3, 2005 (the “Agreement”). 
Capitalized terms used without definition in this letter have the definitions
assigned to them in the Agreement.

 

In accordance with Section 4 of the Agreement, the Seller agrees that Company
may purchase shares of Common Stock during the Averaging Period subject to the
following procedures:

 

(i)                                     all such purchases will be made by Banc
of America Securities LLC (“BAS”) in accordance with Rule 10b-18(b) or otherwise
in a manner that Company and BAS believe is in compliance with applicable
requirements;

 

(ii)                                  each purchase order Company places with
BAS will be an all or nothing order to purchase a minimum of 10,000 shares;

 

(iii)                               Company will pay to BAS a $0.02 per share
commission for each share of Common Stock purchased; and

 

(iv)                              Company agrees that, in purchasing shares of
Common Stock, BAS may purchase shares of Common Stock for the account of the
Seller, which is an affiliate of BAS, other than any single block of 10,000 or
more shares of Common Stock, without your prior consent; you acknowledge that,
because any orders you place pursuant to the above procedures will be all or
nothing orders, other orders to purchase Common Stock (including orders placed
by the Seller or BAS) may reduce the number of shares of Common Stock available
for purchase and may therefore impact your ability to obtain execution of any
such all or nothing orders.

 

A-2

--------------------------------------------------------------------------------


 

We may terminate this letter agreement upon the effectiveness of any change in
applicable law or regulation that would cause the procedures set forth herein to
impede our ability to execute appropriate trading transactions in relation to
our obligations under the Agreement (including, without limitation,
Section 3(a) of the Agreement) in a manner consistent with applicable law and
regulation.

 

Please indicate your agreement to, and acknowledgment of, the above by signing
and returning to us a copy of this letter.

 

 

Very truly yours,

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed to as of
the date first above written,

 

FAMILY DOLLAR STORES, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

APPENDIX B

 

[Company Letterhead]

 

Bank of America, N.A.
c/o Banc of America Securities LLC
9 W. 57th Street
New York, New York 10019
Attn: Christopher Hutmaker

 

Re:                               Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

In connection with our entry into an Overnight Share Repurchase Letter Agreement
dated as of October 3, 2005 (the “Agreement”), we hereby represent that set
forth below is the total number of shares of our common stock purchased by or
for us or any of our affiliated purchasers in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) (all
defined in Rule 10b-18 under the Securities Exchange Act of 1934, as amended)
during the four full calendar weeks immediately preceding the first day of the
Averaging Period (as defined in the Agreement) and the week during which the
first day of the Averaging Period occurs:

 

 

 

Monday’s
Date

 

Friday’s
Date

 

Share
Number

 

Week 4:

 

September 5, 2005

 

September 9, 2005

 

0

 

Week 3:

 

September 12, 2005

 

September 16, 2005

 

0

 

Week 2:

 

September 19, 2005

 

September 23, 2005

 

0

 

Week 1:

 

September 26, 2005

 

September 30, 2005

 

0

 

Current Week:

 

October 3, 2005

 

October 7, 2005

 

0

 

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

 

Very truly yours,

 

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

[Form of Supplemental Terms Notice]

 

Bank of America, N.A.

9 West 57th Street

New York, New York 10019

 

[date]

 

Family Dollar Stores, Inc.

10401 Monroe Road

Matthews, NC 28105

 

Supplemental Terms Notice – Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

Reference is made to the Overnight Share Repurchase Letter Agreement dated as of
October 3, 2005 (the “Agreement”) between Family Dollar Stores, Inc. (the
“Company”) and Bank of America, N.A. (the “Seller”).   Capitalized terms used in
this Supplemental Terms Notice and not otherwise defined shall have the meanings
assigned to them in the Agreement.

 

Please be advised that the Calculation Agent has determined the following terms
relating to the Agreement upon the completion of the Seller’s Initial Hedge:

 

Cap Price:

 

U.S. $[                  ] per share

 

Hedge Execution Price:

 

U.S. $[                  ] per share

 

Premium:

 

U.S. $[                  ]

 

Premium Payment Date:

 

[                              ]

 

 

 

 

Very truly yours,

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Receipt acknowledged,

 

FAMILY DOLLAR STORES, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------